Citation Nr: 0931416	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-25 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for scars of the right 
buttock, inner left arm, left knee, and left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1944 to May 1946.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which denied the Veteran's claim of entitlement to 
service connection for scars of the right buttock, inner left 
arm, left knee, and left ankle.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Issue not currently on appeal

The August 2006 rating decision also granted the Veteran 
service connection for a scar of the right axillary area and 
assigned a noncompensable disability rating effective July 
20, 2006.  As evidenced by the claims file, the Veteran did 
not express disagreement with either the assigned disability 
rating or effective date.  Accordingly, that issue is not in 
appellate status and will be discussed no further herein. 
 See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the Veteran has currently diagnosed scars of the 
right buttock, inner left arm, left knee, and left ankle.




CONCLUSION OF LAW

Scars of the right buttock, inner left arm, left knee, and 
left ankle were not incurred in or aggravated by active naval 
service.  38 U.S.C.A. §§  1101, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for scars of the right 
buttock, inner left arm, left knee, and left ankle, which he 
claims resulted from a motor vehicle accident sustained 
during naval service.  See the Veteran's statement dated 
August 2006.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated May 2006.  The VCAA letter indicated that in order for 
service connection to be granted, there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service causing the injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2006 VCAA letter.  Specifically, the letter stated that 
VA would assist the Veteran in obtaining relevant records 
from any Federal agency, including those from the military, 
VA Medical centers, and the Social Security Administration.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The May 2006 letter emphasized:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The May 2006 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated September 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms" of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claim was readjudicated in the June 2007 statement of the 
case (SOC), following the issuance of the September 2006 
letter.  

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed scars of the 
right buttock, inner left arm, left knee, and left ankle.  
The Veteran's claim of entitlement to service connection was 
denied based on Hickson element (1).  As explained above, the 
Veteran received proper VCAA notice as to his obligations, 
and those of VA, with respect to those crucial elements.  In 
any event, because the Board is denying the Veteran's claim, 
elements (4) and (5) remain moot.

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, and VA medical records.

Additionally, the Veteran was afforded a VA examination in 
May 2006.  The VA examination report reflects that the 
examiner interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
VA examination report was adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  The 
Veteran and his representative have not contended otherwise.  

The record also indicates that the Veteran is receiving 
Social Security (SSA) disability benefits.  However, neither 
the Veteran or his representative have contended that he was 
awarded SSA benefits for scars of the right buttock, inner 
left arm, left knee, and left ankle, the disabilities at 
issue in this case.  Nor has the Veteran's representative 
suggested that a remand for SSA records would be appropriate.
 
Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, who submitted 
a brief to the Board on his behalf in July 2009.  
Additionally, in his July 2007 substantive appeal [VA Form 
9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

The Veteran is seeking entitlement to service connection for 
scars of the right buttock, inner left arm, left knee, and 
left ankle, which he contends was sustained in a motor 
vehicle accident in service.  As was alluded to in the 
Introduction, service connection has been granted for a scar 
of the axila caused by that accident.  


With respect to Hickson element (1), current disability, the 
competent medical evidence of record is absent any indication 
of currently diagnosed scars of the right buttock, inner left 
arm, left knee, and left ankle.  

Specifically, the May 2006 VA examination report indicates 
that there are no visible scars on the right buttock, inner 
left arm, left knee, and left ankle.  The VA examiner's 
conclusions are consistent with the Veteran's VA treatment 
records, which are pertinently negative for any treatment, 
diagnosis, or complaint of such scars.  

The Board is of course aware that the Veteran is competent to 
identify obvious physical defects as to scars.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); 
see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  However, a review of the Veteran's statements does 
not reveal that he specifically indicated that he had scars.  
Rather, he indicated that he was seeking residuals of the in-
service accident.  To the extent that it can be inferred from 
the Veteran's presentation that he is contending that he in 
fact has the claimed scars, this is outweighed by the 
negative physical examination report. 

In the absence of any diagnosed scars of the right buttock, 
inner left arm, left knee, and left ankle, service connection 
may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353           
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met, and the claim fails on this 
basis.

The Board wishes to make it clear that it has no reason 
whatsoever to doubt that the Veteran sustained lacerations 
and the like in the in-service motor vehicle accident.  
Indeed, a November 1945 service treatment report shows 
"general small abrasions of the right buttock, left arm, 
left knee and right ankle".  However, no specific injuries 
were noted.  Moreover, as was discussed above there is no 
indication of any residuals of these superficial injuries.  
By way of contrast, the service treatment reports  show a 
"deep incised wound extending into the right axila" and the 
May 2006 VA examiner noted a scar of identical size in the 
exact same area.  Service connection has been granted for 
that scar on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
scars of the right buttock, inner left arm, left knee, and 
left ankle.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to service connection for scars of the right 
buttock, inner left arm, left knee, and left ankle is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


